Citation Nr: 0511843	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  04-19 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right shoulder injury.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 until April 1973.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Portland, Oregon Regional Office (RO) 
of the Department of Veterans Affairs (VA).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service connected right shoulder disability is 
currently rated 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5010 based on June 2002 VA examination 
findings of traumatic arthritis with limited or painful 
motion/but not at shoulder level.  When the RO issued the 
April 2004 SOC, the record included August 6, 2002 to March 
10, 2004 treatment reports from the Roseburg, Oregon VA 
Medical Center (VAMC).  These reports include a March 10, 
2004 nurse practitioner's objective finding that the veteran 
was unable to elevate his arm above 90 degrees.  The RO did 
not mention this finding in the SOC; it suggests limitation 
of motion at the shoulder level.  Hence, a contemporaneous VA 
examination is needed to confirm the nurse practitioner's 
finding.  

The nurse practitioner also recommended that the veteran have 
an orthopedic consultation after he relocated to Baker City, 
Oregon.  This raises the possibility that he has received 
right shoulder treatment or evaluation since March 2004.  

The veteran has also requested more exhaustive development to 
obtain records of his 1975 right shoulder surgery.  As the RO 
has already attempted (without success) to obtain these 
records and more than 30 years have passed, it is not likely 
that they are retrievable.  Regardless, such records would 
have minimal probative value in the matter at hand.  It is 
not in dispute that the veteran had surgical repair of his 
right shoulder; x-rays show that the distal end of the 
clavicle has been surgically removed.  In a claim for an 
increased rating, the focus is on current impairment shown 
(see Francisco v. Brown, 7 Vet. App. 55 (1994)) and not the 
extent of impairment 30 years ago.  

Accordingly, the case is REMANDED for the following:

1.	The RO should ascertain from the 
veteran whether he has undergone 
orthopedic consultation or received 
treatment for his right shoulder 
problem since March 2004.  If so, the 
RO should obtain complete medical 
records of such evaluation or 
treatment from all identified sources.  

2.	The RO should then arrange for the 
veteran to be afforded an examination 
by an orthopedist to determine the 
current severity of his service 
connected right shoulder disability.  
The veteran's claims folder and copies 
of the criteria for rating 
disabilities of the shoulder must be 
available to the examiner for review 
in connection with the examination.  
All findings (including ranges of 
motion, instability, limitations due 
to pain (and on use), and resulting 
functional limitations should be 
described in detail.  The examiner 
must explain the rationale for all 
opinions given.  

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental SOC, and give the veteran 
and his representative the opportunity 
to respond. The case should then be 
returned to the Board, if in order, 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


